Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 1/12/22 is acknowledged.  The traversal is on the ground(s) that Groups I, II and III each recite the limitations of an emulsion composition and that there should be no undue search and examination burden.  This is not found persuasive because the sharing of a common term of “emulsion composition” is not part of the analysis for restriction as per MPEP 806.05 and the Examiner has soundly shown how the Groups are independent or distinct. Applicant has not pointed out any error in the Examiner’s analysis. Accordingly, Applicant’s argument has been considered but is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/12/22.

Claims Status:
Claims 1-20 are pending.
Claims 15-20 are withdrawn.
Claims 1-14 are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109364023A published February 22, 2019; translated by GOOGLE.
With regard to instant claims 1-4 and 10, CN109364023A discloses an aprepitant intravenous injection emulsion comprising 0.05~3% aprepitant (claim 1), 5~30% MCT oil (claims 1 and 5), 1.2-18% emulsifier, 1~5% isotonic agent, pH adjusting agent and water for injection with a pH of 5.5~8 (claim 1) and is thus free of ethanol and long chain triglycerides. Since the oil is a minor component compared to water, that would make this an oil dispersed in a continuous aqueous phase which is an oil-in-water emulsion. The ranges taught by CN109364023A are sufficiently specific to the instantly claimed ranges. Indeed, CN109364023A discloses 1.3 g aprepitant in 1000 mL of emulsion which his ~0.13 wt% (Embodiment 1) when it is understood that the density of the emulsion is about 1g/ml because it is primary an aqueous solution.

With regard to instant claims 8 and 9, CN109364023A discloses glycerol, mannitol and sodium chloride (claim 7) which is present in 1~5% isotonic agent (claim 1) and sufficiently specific to anticipate the claimed range. Embodiment 1 has 25 g of glycerol in 1000 ml emulsion which is 2.5% and within the instantly claimed range as well.
With regard to instant claim 11, CN109364023A discloses an absolute zeta potential of 25~40 mV (embodiment 1) which is considered to be measured as negative value but reported as an absolute value because the components are the same. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.

With regard to instant claim 12, CN109364023A discloses the particle size range is 50~300 nm (summary of the invention 3rd paragraph) which is sufficiently specific to the instantly claimed range. CN109364023A discloses a particle size 14.22 nm (embodiment 1).
With regard to instant claim 13, it is the Examiner’s position that the stability as claimed is a natural property of the composition. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ottoboni et al. (US 9561229) and Malhotra et al. (US 20170119800) and Babayan et al. (US 4847296) and Emend® Highlights of Prescribing Information April 2018 [online] retrieved on 1/21/22 from: https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/022023s017lbl.pdf; 23 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    240
    1367
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1-3, Ottoboni et al. teach stable oil-in-water emulsion formulations of aprepitant that are free of ethanol (title; abstract; claims 1 and 8; column 8, lines 5-30). In fact, Ottoboni et al. teach examples which remove any ethanol present (Example 4, column 18, lines 15-60; Example 5, column 18, line 60-column 19, line 25; Table 5) and teaches the artisan to evaporate 100% of the ethanol off (column 11, lines 20-26). Ottoboni et al. teach that the oil can be triglycerides or hydrolyzed coconut oil (column 2, lines 48-51) and guide the artisan to coconut oil and palm kernel oil (column 10, lines 59-60). Ottoboni et al. teach a composition with 0.587% aprepitant which can be diluted 4-fold with water for injection prior to injection 
	With regard to instant claim 4, Ottoboni et al. teach that the oil is present at 5 wt/wt% to 15 wt/wt% (column 2, lines 55-57) or about 9 wt/wt% but can vary between about 5 wt/wt% to 12 wt/wt% (column 10, line 67 through column 11, line 2) which lies within the instantly claimed range of about 1% to about 20% by weight of the composition.
	With regard to instant claim 5, Otoboni et al. teach adding preservatives (column 8, line 50; column 15, lines 33-41)
With regard to instant claims 5-7, Ottoboni et al. teach lecithin as an emulsifier (column 2, lines 65-66; column 3, line 25) with a ratio of emulsifier to aprepitant (wt%:wt%) ranges from about 15:1 to 30:1 (column 3, lines 35-40; column 14, lines 18-23). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Ottoboni et al. also teach that the emulsifier can be present in a ratio of emulsifier to oil (wt%:wt%) of about 0.5:1 to 4:1 (column 3, lines 47-49).
With regard to instant claims 5, 8 and 9, Ottoboni et al. teach adding tonicity agents glycerol, sorbitol, xylitol, mannitol, glucose, sucrose, dextran, polyethylene glycol propylene glycol or sodium chloride (column 4, lines 54-57) in an amount of about 0-25 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claims 5 and 10, Ottoboni et al. teach adding a pH adjusting agent and a buffer for a pH of about 6-9 or 7 (column 4, lines 28-50 and 65-67). 
With regard to instant claim 11, Ottoboni et al. teach a negative zeta potential (column 17, lines 13-15 and 63-65; column 20, lines 7-8). 
With regard to instant claim 12, Ottoboni et al. teach Globule Size Distribution with a mean droplet size not exceeding 500 nm (column 1, lines 57-63) or 50-500 nm and the average droplet size is maintained for a period of at least 3 months at room temperature (column 5, lines 42-49). Ottoboni et al. teach an embodiment with a particle size as Z-average diameter of 101 nm (column 20, example 2 in Table 7) which is interpreted to read on the instantly claimed mean globule size since the droplets are globules of oil.
With regard to instant claim 1, Malhotra et al. teach ready-to-use pharmaceutical compositions (Abstract; [0019]) comprising no more than 3% aprepitant (claims 1 and 2) in the form of an sterile injectable emulsions [0019, 0027] that can be administered by intravenous route [0023] where the oil in the emulsion can be medium chain triglycerides [0036]. Malhotra et al. teach medium chain triglycerides and vegetable oils, which contain long chain triglycerides as taught by Ottoboni et al. (column 10, lines 46-52), as functionally equivalent oils in the ready-to-use compositions [0036]. The prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claims 5 and 8, Malhotra et al. teach adding emulsifiers, antioxidants, buffering agents, osmotic agents and preservatives [0025] and tonicity modifiers such as mannitol [0040] and solubilizers such as PEG or glycerol or propylene glycol in an amount of about 0 to about 5 ml of the total composition [0031].
	With regard to instant claim 6, Malhotra et al. teach lecithin as a surfactant which is an emulsifier [0033] in an amount of from about 0 to about 5 ml of the total composition.  
	With regard to instant claim 13, Malhotra et al. report any of the compositions are stable wherein no precipitation is observed at a temperature between about 0-60°C and about 20% to 75% RH for a period of at least about 3 months [0021]. 
With regard to instant claim 1, Emend® Highlights of Prescribing Information reports the intravenous use of EMEDN (fosaprepitant), which is a pro-drug of aprepitant (page 1, left column) and directs the artisan to 150 mg of fosaprepitant (pge 1, dosage and administration; page 2, Tables 1-3) and prepare by diluting in 0.9% sodium chloride injection USP to a total volume of 150 mL and a final concentration of 1 mg/mL (page 5, Table 5). Accordingly, that provides 150 mg of the aprepitant pre-cursor fosaprepitant in ~150 g total weight composition which then makes it about 0.1% by weight of the aprepitant precursor fosaprepitant in the ready-to-use intravenous composition.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Ottoboni et al. is that Ottoboni et al. do not expressly teach a ready-to-use emulsion formulation that is free of long chain triglycerides comprising about 0.1% to about 0.13% of aprepitant by weight and about 1% to about 20% medium chain triglycerides. This deficiency in Ottoboni et al. is cured by the teachings of Malhotra et al., Emend® Highlights of Prescribing Information and Babayan et al.
2.  The difference between the instant application and Ottoboni et al. is that Ottoboni et al. do not expressly teach wherein the emulsion remains stable at 25°C and 60% relative humidity or at 40°C and 75% humidity for 3 months. This deficiency in Ottoboni et al. is cured by the teachings of Malhotra et al. 
3. The difference between the instant application and Ottoboni et al. is that Ottoboni et al. do not expressly teach:

    PNG
    media_image2.png
    510
    1418
    media_image2.png
    Greyscale



Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the ready-to-use emulsion formulation of Ottoboni et al. as a ready-to-use emulsion formulation that is free of long chain triglycerides comprising about 0.1% to about 0.13% of aprepitant by weight and about 1% to about 20% medium chain triglycerides, as suggested by Malhotra et al., Emend® Highlights of Prescribing Information and Babayan et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. With regard to the limitation of “free of long chain triglycerides”, Ottoboni et al. is open to all triglycerides including medium chain triglycerides provided by coconut oil and palm kernel oil, as taught by Ottobone et al. and Babayan et al., and the embodiments of Ottoboni et al. employing coconut oil or palm kernel oil would appear to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). 
Regarding the limitation of “about 0.1% to about 0.13% of aprepitant by weight”, in a first argument, the Examiner notes that Ottoboni et al. teaches different wt percentages of aprepitant as well as amounts from about 100 to 1000 mg (column 14, lines 5-12) and direct the artisan to dilute the composition with an agent such as normal saline to achieve the required concentration for parenteral administration (column 14, lines 42-51) which is just adding to the continuous phase of the emulsion. Emend® Highlights of Prescribing Information instruct the artisan to dilute the composition to 1 mg/mL in 150 mL volume which provides for a 0.1 wt% composition to be administered by infusion. Accordingly, the ordinary artisan would dilute the emulsion formulation of Ottoboni et al. to make a ready-to-use formulation for administration by intravenous infusion wherein the diluted emulsion comprises about 0.1 to about 0.13% of aprepitant by weight with a reasonable expectation of success. 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  It also apparent to the ordinary artisan to dilute 4 fold the 0.4 wt/wt% embodiment of Ottoboni et al. (column 14, lines 5-12; claim 1) to also arrive at 0.1 wt% aprepitant in the emulsion formulation for administration by intravenous infusion with a reasonable expectation of success. 
In a third argument, pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). Thus the ordinary artisan would optimize the aprepitant concentration to about 0.1 to about 0.13 wt% to achieve the desired effect with a reasonable expectation of success. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the ready-to-use emulsion formulation of Ottoboni et al. wherein the emulsion remains stable at 25°C and 60% relative humidity or at 40°C and 75% humidity for 3 months, as suggested by Malhotra et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Ottoboni et al. is directed to making stable emulsions comprising aprepitant which are suitable for intravenous administration (Abstract; column 8, lines 5-30; column 13, lines 9-16) where the stable system is maintained for at least 3 months (column 5, lines 42-48). Malhotra et al. teaches stability under conditions between about 0-60° C and about 20-75% RH for about 3 months [0021]. It is therefore reasonable to assert that the ordinary artisan would have a reasonable expectation of success in testing the stability of the ready-to-use emulsion formulations of Ottoboni et al. wherein the emulsion remains stable at 25°C and 60% relative humidity or at 40°C and 75% humidity for 3 months. Moreover, the Examiner's finding is also based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the emulsion formulation of Ottoboni et al. consisting of the components of instant claim 14:

    PNG
    media_image2.png
    510
    1418
    media_image2.png
    Greyscale
, as suggested by, Malhotra et al., Emend® Highlights of Prescribing Information and Babayan et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As already discussed by the Examiner, Ottoboni et al. teach and suggest adding aprepitant, lecithin, the claimed tonicity agents, water for injection and triglycerides in general and adding coconut oil and palm kernel oil, which are considered in the art to be sources for medium chain triglycerides as taught by Babayan et al., and 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613